IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JIMMIE B. KETCHER,                     NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                               FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D15-4769
v.

DEIRDRE E. KETCHER, WIFE

      Appellee.

_____________________________/

Opinion filed April 27, 2016.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Brian P. North, Fort Walton Beach, for Appellant.

Summer N. Boyd, Jacksonville, for Appellee.




WETHERELL, J.

      Appellant, the former husband, challenges three aspects of the final

judgment dissolving his marriage to Appellee, the former wife: (1) the finding that

he was voluntarily underemployed; (2) the adequacy of the alimony award; and (3)

the requirement that he obtain life insurance to secure his obligation to pay a joint
credit card debt as part of the equitable distribution scheme. We summarily affirm

the first issue because competent substantial evidence supports the trial court’s

finding that the former husband was voluntarily underemployed. We reverse and

remand for further proceedings on the second issue because the final judgment

contains insufficient findings to permit meaningful review of the amount of the

alimony award. We also reverse and remand for further proceedings on the third

issue because the amount of life insurance the former husband was ordered to

obtain and maintain far exceeds the amount of the joint credit card debt he is

required to pay, and the judgment fails to explain the discrepancy.

                        Factual and Procedural Background

      In August 2014, the former husband filed a petition for dissolution of the

parties’ nearly 27-year marriage. Shortly after the petition was filed, the parties

agreed upon the distribution of the marital assets and debts and a consent order was

entered incorporating the agreement. Pertinent here, the consent order required the

former husband to pay a joint credit card with a balance of approximately $20,000.

The consent order also required the former husband to sign documents “stating that

he shall be solely responsible for the payment of this joint debt and relieving Wife

from such liability,” but the record does not reflect whether this was done or

whether these documents would relieve the former wife of her legal obligations to

the credit card company that was not a party to this case.

                                          2
      The consent order reserved jurisdiction on the former husband’s request for

alimony and attorney’s fees 1 and the issue of life insurance. The trial court held an

evidentiary hearing on those issues and thereafter entered a final judgment finding

the former husband to be voluntarily underemployed and awarding him $500 per

month in permanent alimony, rather than the $1,500 per month he requested. The

judgment also required the former husband to obtain and maintain life insurance in

the amount of $100,000 with the former wife as the beneficiary in order to secure

his payment of the marital debt distributed to him in the consent order.

      The former husband filed a motion for rehearing in which he raised the

issues that are the subject of this appeal. The motion was denied, and this appeal

followed.

                                      Alimony

      An alimony award must be supported by sufficient findings to demonstrate

that the payee spouse has a need for the amount of alimony awarded and the payer

spouse has the ability to pay that amount. See Matajek v. Skowronska, 927 So. 2d
981, 987 (Fla. 5th DCA 2006); O’Connor v. O’Connor, 782 So. 2d 502, 503-04

(Fla. 2d DCA 2001). Here, the findings made by the trial court in the final

judgment establish that the former husband has a need for alimony and that the


1
   The issue of attorney’s fees was ultimately resolved by a consent order after the
trial court ruled that the former wife was required to contribute to the former
husband’s attorney’s fees.
                                         3
former wife has the ability to pay, but the findings are insufficient to allow for

meaningful review of the amount of alimony awarded.

      Notably, although the trial court made findings in the final judgment

addressing each of the factors in section 61.08(2), Florida Statutes, the judgment

did not articulate the basis for the court’s implicit determination that the former

husband only needed $500 per month in alimony and/or that the former wife only

had the ability to pay that amount. The basis for the amount of alimony awarded is

not apparent from the face of the final judgment and, in fact, the judgment actually

hampers our review of the award because (1) although it states multiple times that

the former husband is voluntarily underemployed, the judgment does not expressly

impute any income to the former husband or articulate how (and, more

importantly, how much) his underemployment reduced his need for alimony

despite the monthly deficit of $1,967 reflected on his financial affidavit; (2) it

notes (without definitively ruling) that the $732 monthly surplus reflected on the

former wife’s financial affidavit “will most likely be much higher” because the

gross income listed on the affidavit was understated; and (3) it notes (again,

without definitively ruling) that certain expenses listed by the former wife on her

financial affidavit were challenged by the former husband as “duplicative or

superfluous” and that certain expenses listed by the former husband on his

financial affidavit were challenged by the former wife as “not actual expenses

                                         4
incurred or are duplicative.” Accordingly, on the present record, we are simply

unable to meaningfully review the alimony award to determine whether the trial

court abused its discretion in awarding the former husband only $500 per month

and we are compelled to remand the case to the trial court for additional findings

and, if necessary based on those findings, reconsideration of the amount of the

alimony award. See Matajek, 927 So. 2d at 988 (reversing alimony award and

remanding for additional findings because the basis for the award was unclear and

the lack of findings hampered meaningful appellate review).

                                   Life Insurance

      The trial court had the authority to require the former husband to obtain and

maintain a life insurance policy naming the former wife as the beneficiary in order

to secure his obligation to pay a marital debt. See Hickman v. Hickman, 864 So.
2d 42, 43 (Fla. 3d DCA 2003) (affirming requirement that former husband

maintain life insurance to secure the former wife’s share of the equitable

distribution of his pension); § 61.075(1), Fla. Stat. (recognizing the court’s inherent

authority “to do equity between the parties” in the equitable distribution of marital

assets and liabilities). However, the amount of the life insurance policy must be

related to the extent of the obligation being secured. See Therriault v. Therriault,

102 So. 3d 711, 713-14 (Fla. 1st DCA 2012). Here, although the balance on the

joint credit card the former husband was obligated to pay was approximately

                                          5
$20,000 (and the former husband agreed to obtain life insurance with the former

wife as the beneficiary in that amount), the final judgment inexplicably required

the former husband to obtain and maintain life insurance in the amount of

$100,000. Of course, if the credit card company relieved the former wife of her

legal obligation to pay the joint credit card, then there would be no need for the

former husband to obtain and maintain life insurance to secure this obligation.

                                    Conclusion

      For the foregoing reasons, we reverse and remand for further proceedings

consistent with this opinion on the alimony award and the former husband’s

obligation to obtain and maintain life insurance to secure his obligation to pay the

joint credit card debt.

      REVERSED and REMANDED for further proceedings.

ROWE and OSTERHAUS, JJ., CONCUR.




                                         6